Citation Nr: 1132362	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  07-27 903A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim for service connection for a bilateral knee disorder.

2.  Whether new and material evidence has been received to reopen the claim for service connection arthritis of the lower extremities, to include the bilateral ankles, shins, and right foot.  

3.  Entitlement to service connection for a bilateral knee disorder (claimed as arthritis of the lower extremities).

4.  Entitlement to service connection for a bilateral ankle disorder.

5.  Entitlement to service connection for hepatitis C.

6.  Entitlement to a disability rating in excess of 10 percent for a left foot disability from May 25, 2005, to February 14, 2006.



7.  Entitlement to a disability rating in excess of 10 percent for a left foot disability from February 15, 2006, to the present.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to July 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated in February 2006 and June 2010 issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland.  

In April 2011,  the Veteran testified before the undersigned Veterans Law Judge during a Board hearing held at the Central Office located in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  




The issues of service connection for a bilateral knee disorder, a bilateral ankle disorder, and hepatitis C, and the issue of an increased rating for a left foot disability from February 15, 2006, being remanded are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an August 2004 rating decision, the RO denied the application to reopen the previously denied claim for entitlement to service connection for a bilateral knee disorder.  The Veteran did not perfect an appeal of that decision.

2.  Evidence received since the August 2004 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral knee disorder, and raises a reasonable possibility of substantiating the claim.

3.  In a May 1996 rating decision, the RO denied the application to reopen the previously denied claim for entitlement to service connection for arthritis of the lower extremities, to include the bilateral ankles.  The Veteran did not perfect an appeal of that decision.

4.  Evidence received since the May 1996 rating decision relates to an unestablished fact necessary to substantiate the claim for service connection for a bilateral ankle disorder, and raises a reasonable possibility of substantiating the claim.

5.  The evidence of record for the period from May 25, 2005, to February 14, 2006, does not show that the Veteran's left foot disability more closely approximated a moderately severe foot injury.




CONCLUSIONS OF LAW

1.  The August 2004 RO decision which denied the Veteran's application to reopen the claim of service connection for a bilateral knee disorder is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

2.  Subsequent to the August 2004 RO decision, new and material evidence to reopen the claim for service connection for a bilateral knee disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

3.  The May 1996 RO decision which denied the Veteran's claim of service connection for arthritis of the lower extremities, to include the bilateral ankles, is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104(a); 20.1103 (2010).

4.  Subsequent to the May 1996 RO decision, new and material evidence to reopen the claim for service connection for a bilateral ankle disorder has been received.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2010).

5.  The criteria for a disability rating in excess of 10 percent for a left foot disability from May 25, 2005, to February 14, 2006, have not been met.  38 U.S.C.A. §§ 1155, 5107, (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1- 4.3, 4.6, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCCA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010) requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the information and evidence necessary to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to provide; and (3) that the claimant is expected to provide.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) the degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), the United States Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in June 2005, October 2005, May 2007, and August 2009, the Veteran was notified of the information and evidence necessary to substantiate his claims.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  VA told the Veteran what information he needed to provide, and what information and evidence that VA would attempt to obtain.  Under these circumstances, the Board finds that VA has satisfied the requirements of the VCAA.  

For an increased-compensation claim, § 5103(a) requires, at a minimum, that VA notify the claimant that, to substantiate a claim, the medical or lay evidence must show a worsening or increase in severity of the disability, and the effect of such worsening or increase has on the claimant's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on employment and daily life (such as a specific measurement or test result), VA must provide at least general notice of that requirement. VA must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask the Secretary to obtain) that are relevant to establishing entitlement to increased compensation.  Id.

In this case, the Veteran was provided pertinent information in the aforementioned notice letters and in a September 2007 Statement of the Case.  Specifically, VA informed the Veteran of the necessity of providing, on his own or by VA, medical or lay evidence demonstrating a worsening or increase in severity of the respective disability and the effect that the worsening has on his employment and daily life.  The Veteran was informed that should an increase in disability be found, a disability rating would be determined by applying the relevant diagnostic codes; and examples of pertinent medical and lay evidence that he could submit relevant to establishing entitlement to increased compensation.  The Veteran was also provided notice of the applicable relevant diagnostic code provisions.  Thereafter, his left foot disability claim was readjudicated by way of a September 2010 Supplemental Statement of the Case.

VA satisfied the notice requirements under Dingess by letters dated in May 2007 and August 2009, wherein VA informed the veteran as to the type of evidence necessary to establish a disability rating or effective date.  Adequate notice has been provided to the Veteran prior to the transfer and certification of his case to the Board, and thus, compliance with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) have been met.  

Next, the VCAA requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's relevant service, VA, and private medical treatment records have been obtained.  There is no indication of any additional, relevant records that the RO failed to obtain.  
The Veteran has been medically evaluated.  In sum, the Board finds that the duty to assist and duty to notify provisions of the VCAA have been fulfilled and no further action is necessary under the mandates of the VCAA. 

Legal Criteria for New and Material Evidence Claims

As a general rule, a previously denied claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to that.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Bulter v. Brown, 9 Vet. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened. Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  Once evidence is deemed new and material, the Board can proceed to review the claim based on the merits and the entire evidence of record.

Bilateral Knee Disorder

In this case, the Veteran asserts that he has submitted new and material evidence to reopen his claim of entitlement to service connection for a bilateral knee disorder and that the evidence is otherwise sufficient to award service connection for this disability.

Turning to the merits of the claim, the RO denied the claim for service connection for a bilateral knee disorder by way of the August 2004 rating decision.  In denying the claim, the RO essentially determined that there was no evidence that the claimed disorder occurred in or was caused by the Veteran's military service.  The RO further noted that the Veteran had not submitted evidence in regard to his reopened claim for service connection.  At the time of the August 2004 rating decision, the claims file included the Veteran's service treatment records, which reflect that he was noted to have bilateral genu valgus on the August 1969 enlistment report of medical examination.  Subsequent service treatment records include a September 1970 profile for bilateral genu valgus, and a July 1970 service treatment record documenting that he suffered a fall.  In addition to the service treatment records, the claims file included the following:  a December 1977 VA orthopedic examination report, reflecting the Veteran's report of having bilateral knee pain in service and showing a continued diagnosis of genu valgus, bilateral; December 1995 VA examination reports for unrelated disorders, documenting the Veteran's reported history of arthritis without specification as to the joint(s) affected; and VA and private medical records, showing treatment for unrelated conditions.   

Thereafter, the Veteran filed his application to reopen the previously denied claim of service connection for a bilateral knee disorder in May 2005.  In support of his claim, he submitted the September 1970 service treatment record reflecting that he received a profile for bilateral genu valgus.  He also submitted numerous statements and testimony, during which he attributed his bilateral knee disorder to multiple falls he claimed he suffered during his military service.    

The RO obtained the Veteran's VA treatment records, which show that he was treated for a bilateral knee disorder.  Treatment records dated from March 2008 to September 2009, show that he underwent physical therapy to treat his right knee pain following a work-related injury; he was noted to have undergone a total right knee replacement in November 2009 at private medical facility.  A September 2009 treatment record shows that he was diagnosed with degenerative joint disease of the left knee.  These records are negative for an opinion as to the etiology of the Veteran's bilateral knee disorders.

In May 2011, the Veteran submitted statements from his three brothers and his sister.  His siblings essentially reported that they remembered when their mother was informed that the Veteran suffered a fall during his military service.  They all reported that following his separation from military service the Veteran had difficulty performing physical activities that he participated in prior to his military service, such as playing football and running.  They also relayed his reports of having bilateral knee pain after his separation from active duty.  Thus, they essentially attested to the Veteran's continuity of bilateral knee symptomatology following his separation from military service.

In light of the foregoing, new and material evidence has been received to reopen the claim for service connection for a bilateral knee disorder.  The new evidence, in part, consists of the VA medical records showing a September 2009 diagnosis of left knee degenerative joint disease and right knee total knee replacement in November 2009, and the Veteran and his siblings' competent lay statements as to an in-service bilateral knee injury and a continuity of symptomatology following his separation from active duty.  This is clearly new it was not previously of record and not previously considered.  It is also material, in that it constitutes medical and competent lay evidence as to whether the Veteran currently has right knee and left knee disorders that are related to his military service, evidence which was not of record at the time of the August 2004 rating decision.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.

For the purpose of determining if new and material evidence has been received, the Board may not consider the credibility of the newly submitted evidence but must presume that newly submitted evidence is credible.  See Duran v. Brown, 7 Vet. App. 216, 220 (1994); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Presuming such evidence is credible for the limited purpose of ascertaining its materiality, the above evidence would therefore relate to an unestablished fact necessary to substantiate the previously denied service connection claim for a bilateral knee disorder (i.e. a currently diagnosed bilateral knee disorders and lay evidence of a continuity of bilateral knee symptomatology) and the service connection claims are reopened.  See 38 C.F.R. § 3.156(a).  While the claim for a bilateral knee disorder is reopened, the Veteran is reminded that the standard for reopening a claim is relatively low and does not necessarily indicate his claim will be ultimately granted.

Arthritis of the Lower Extremities Disorder

The Veteran claims that he has submitted new and material evidence to reopen a previously denied claim for service connection for arthritis of the bilateral lower extremities, specifically affecting his bilateral ankles, shin, and right foot.  During the April 2011 Board hearing, he clarified the nature of his claim, and essentially testified that he currently has arthritis of the bilateral knees (which is addressed in a separate claim for service connection), and arthritis of the bilateral ankles.  It is his belief that the evidence of record supports an award of service connection for the claimed disorder.  

The claims file reflects that the Veteran's claim for service connection for arthritis of multiple joints was denied by way of a May 1996 rating decision.  The RO determined that the Veteran's claim for service connection was not well grounded, as there was no evidence that the Veteran had arthritis of multiple joints that was related to his military service.  In denying the claim, the RO noted that although he reported having bilateral ankle pain during a December 1995 VA examination, he was not diagnosed with an ankle disorder.  At the time of the May 1996 rating decision, the claims file included the following:  the Veteran's service treatment records, which showed that the Veteran suffered a fall in July 1970, but were negative for a diagnosed ankle disorder; December 1995 VA examination reports; and private and VA medical records showing treatment for unrelated disorders.

The Veteran filed his application to reopen the previously denied claim for service connection in May 2005.  Thereafter, the Veteran underwent a VA feet examination, at which time he was diagnosed with ligament damage, both ankles.  No opinion was provided as to whether the Veteran's bilateral ankle diagnosis was related to his military service.  

The Veteran reiterated his report of a continuation of his bilateral ankle symptomatology during a June 2008 VA general medical examination, after which he was diagnosed with a severe left ankle sprain.

As noted above, the Veteran provided testimony as to his current orthopedic symptomatology during the April 2011 Board hearing.  Essentially, he testified that he suffered injuries to his lower extremities due to falls he incurred during his military service.  He stated that he served as a telephone lineman and that he suffered multiple falls from telephone poles.  According to the Veteran, his lower extremity symptomatology began during his military service and continued following his separation from active duty.

Based on the foregoing, the Board finds that new and material evidence has been submitted sufficient to reopen the previously denied claim for service-connection for a disorder of the lower extremities.

Initially, the Board notes that the Veteran's claim for service connection for arthritis of multiple joints was denied by way of the May 1996 rating decision on the basis the claim was not well grounded.  However, the President of the United States signed into law in November 2000 The Veterans Claims Assistance Act of 2000 (VCAA), Pub.L. No. 106-475, 114 Stat. 2096 (2000) which introduced several fundamental changes into the VA adjudication process, to include the elimination of the concept of a well grounded claim.  In view of the fact that service connection claims are now initially adjudicated directly on the merits, the standard for determining whether new and material evidence exists to reopen the claim is relatively low under the circumstances of this case.

In light of the foregoing, the Board finds that new and material evidence has been received to reopen the claim for service connection for a lower extremities disorder, to include a bilateral ankle disorder.  The new evidence, in part, consists of February 2006 and June 2008 VA examination reports showing a diagnosis of ligament damage in the bilateral ankles and left ankle sprain, and the Veteran's competent testimony as to the onset and continuity of his bilateral ankle symptomatology since his military service.  This evidence is clearly new in that it was not previously of record and not previously considered.  It is also material, in that it is evidence regarding whether the Veteran has a currently diagnosed bilateral ankle disorder and whether the claimed disorder is related to his military service.  This evidence is neither cumulative nor redundant of other evidence and raises a reasonable possibility of substantiating the Veteran's claim.  Therefore, reopening the Veteran's claim of service connection for a disorder affecting the lower extremities, to include a bilateral ankle disorder, is in order.

Legal Criteria for Increased Rating 

Disability ratings are intended to compensate impairment in earning capacity due to a service-connected disorder.  38 U.S.C.A. § 1155.  Separate diagnostic codes identify the various disabilities.  Id.  It is necessary to evaluate the disability from the point of view of the Veteran working or seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable doubt regarding the extent of the disability in the Veteran's favor.  38 C.F.R. § 4.3.  If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by VA must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervations, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) did not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Words such as "moderate," "moderately severe" and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.  Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

Left Foot Disability from May 25, 2005, to February 14, 2006

Here, the Veteran claims that his service-connected left foot disability is more severe than what is reflected by the currently assigned 10 percent rating.  The claims file reflects that the Veteran filed his claim for an increased rating on May 25, 2005.  By way of the February 2006 rating decision, the RO assigned a 10 percent disability rating for the Veteran's left foot disability.  Thereafter, the Veteran appealed the February 2006 rating decision, asserting that a disability in excess of 10 percent was warranted.  The claims file reflects that his left foot disability is evaluated under Diagnostic Code 5284, which pertains to other foot injuries.

Under Diagnostic Code 5284, moderate residuals of other foot injuries warrant a 10 percent rating.  A 20 percent rating requires moderately severe residuals.  A 30 percent rating requires severe residuals.  With actual loss of use of the foot, a 40 percent rating will be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5284.

Also applicable in this case is Diagnostic Code 5276, which provides ratings for acquired flatfoot.  Mild flatfoot with symptoms relieved by built-up shoe or arch support is rated as noncompensably (0 percent) disabling.  Moderate flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo Achilles, pain on manipulation and use of the feet, bilateral or unilateral, is rated 10 percent disabling.  Severe flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated 20 percent disabling for unilateral disability, and is rated 30 percent disabling for bilateral disability.  Pronounced flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo Achilles on manipulation, that is not improved by orthopedic shoes or appliances, is rated 30 percent disabling for unilateral disability, and is rated 50 percent disabling for bilateral disability.  38 C.F.R. § 4.71a.

Turning to the merits of the claim, the Veteran's VA medical records dated during this time period show intermittent treatment for his left foot symptomatology.  A November 2005 shows that he was previously treated for a painful callous on his with the use of debridement and inlays.  A subsequent February 2006 podiatry examination revealed the presence of pes planus with hallux abducto valgus and decreased range of motion at the first metatarsophalangeal joint (MTP) bilaterally.  He was diagnosed with pain in foot due to intractable plantar keratosis (IPK), pes planus, and hallux rigidus with degenerative joint disease of the hallux interphalangeal joint (IPJ), bilaterally.  There were no radiological examination associated with this diagnosis.  

The Veteran underwent a VA feet examination in February 2006, at which time he reported a history of constant pain in his feet.  The physical examination of the bilateral feet revealed mild pes planus.  The Veteran also presented with mild bunion formation of both first metatarsophalangeal joints with 10 degrees hallux valgus, bilaterally.  There was no evidence of heat, erythema, or tenderness.  The temperature, color, and vasculature were normal.  All digits had normal ranges of motion.  The examiner noted the presence of moderate callus formation along the plantar aspects of both heels.  The Veteran stood normal and demonstrated an independent gait with a mild limp to the right.  Heel and toe walking accentuated his limp.  The associated X-ray examination of the left foot revealed no evidence of arthritic changes or significant abnormalities.  The examiner further commented that there was no hindfoot, midfoot, or forefoot deformity.  There was no valgus or varus deformity noted on examination, nor was there evidence of hammertoes, a high arch, or other deformities.  The Veteran did not use inserts.  The examiner noted the presence of unequal shoe wear, with the outside portions of the each shoe more worn than the inside portions.  Following the examination, the diagnoses were bilateral pes planus, bunion formation both first metatarsophalangeal joints with hallux valgus.  The examiner opined that the Veteran's foot problem caused a mild to moderate loss of generalized functional ability.  

Based on the foregoing, the Board finds that the preponderance of the evidence is against a rating in excess of 10 percent for the left foot disability under Diagnostic Code 5284 from May 25, 2005, to February 14, 2006.  The evidence for this time period, consisting of the Veteran's VA treatment records and the February 2006 VA examination, shows that the Veteran's disability was primarily manifested by mild bunion formation with hallux valgus, generally normal range of motion of his digits, and pain.  The Board finds that the evidence overall does not show moderately severe left foot symptomatology, but are more consistent with the criteria for reflecting a moderate disability, or the10 percent rating found under Diagnostic Code 5284.   Indeed, the February 2006 examiner opined that the Veteran's foot disability caused a mild to moderate loss of generalized functional ability.  Moreover, the evidence of record also indicates that the Veteran had no swelling, heat or redness in his left foot.  There was no objective evidence, and the Veteran does not claim, any additional limitations in his left foot functioning due to fatigability, weakness, or lack of endurance.   Additionally, the VA General Counsel noted in a precedent opinion dated August 14, 1998, that Diagnostic Code 5284 is a more general diagnostic code under which a variety of foot injuries may be rated and that not all disabilities under which it is rated may affect the range of motion and require consideration under 38 C.F.R. §§ 4.40 and 4.45.  See VAOPGCPREC 9-98.  Te Board acknowledges that the February 2006 VA treatment record reflects a limitation of the range of motion of the Veteran's first MPT on his left foot.  However, the Board notes that there is no evidence in the medical record of additional functional limitation due to pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.   Indeed, while the February 2006 VA treatment records reflect a limitation of is left MTP range of motion, the February 2006 examiner found that the range of motion of all of the digits was normal.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204- 07 (1995). As such, ratings in excess of 10 percent for the left foot is not warranted.

The Board has also considered entitlement to a higher rating under other diagnostic codes applicable to the foot.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5276- 5283.  Initially, the Board finds that Diagnostic Codes 5277 (weak foot), 5278 (claw foot), 5279 (metatarsalgia (Morton's disease)),5282 (hammer toe), and 5283 (malunion or nonunion of tarsal or metatarsal bones) are not applicable in this case.  Essentially, there is no medical evidence of weak foot (Diagnostic Code5277), claw foot (Diagnostic Code 5278, metatarsalgia, hammer toe, or malunion/nonunion of the tarsal or metatarsal bones and on review, an analogous rating pursuant to any of these codes is not warranted.  While the medical evidence shows that the Veteran has been diagnosed with hallux valgus and hallux varus of his left toes, the relevant Diagnostic Codes 5280 (hallux valgus, unilateral) and 5281 (hallux rigidus, unilateral, severe) provide for a maximum 10 percent rating.  Thus, the Veteran cannot receive a rating higher than 10 percent disabling under these diagnostic codes.  Similarly, Diagnostic Codes 5003 (degenerative arthritis) and 5010 (arthritis due to trauma) are also not appropriate in this case, as there no objective X-ray evidence that the Veteran's left foot disability is manifested by arthritis.

In regards to the remainder of the diagnostic codes for the foot, the medical evidence does show that the Veteran has flat feet, which is evaluated under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  However, the medical evidence does not show that the Veteran's left foot disability is manifested by a severe flat foot, with objective evidence of marked deformity, indications of swelling on use, or characteristic callosities.  The February 2006 VA examination report shows no objective evidence of painful motion, or tenderness.  Thus, a disability rating in excess of 10 pursuant to the rating criteria available under Diagnostic Code 5276 is not warranted for this period on appeal.

The Veteran is competent to report his symptoms relating to his left foot disability.  The Board is aware of the Veteran's assertions as to the severity of this disorder.  However, while these contentions support a finding of moderate disability for his left foot in this case, the Board has also found that the more persuasive medical evidence of record does not support any increase higher than the 10 percent awarded for his disability.  As a general matter, lay statements are considered to be competent evidence when describing the features or symptoms of an injury or illness.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  Despite the Veteran's evidence as to his symptoms, the objective evidence before the Board shows that the manifestations do not satisfy the diagnostic criteria for a 20 percent rating for his left foot during the period on appeal.

As the Board finds that the record presents no basis for an assignment of a disability rating in excess of 10 percent for the Veteran's service-connected left foot disability during this period on appeal, there is no basis for staged ratings of the disability pursuant to Hart, 21 Vet. App. at 509- 10.

The Board also notes that there is no indication that referral is warranted in this case for consideration of the assignment of a disability rating on an extraschedular basis during the time period in question.  See 38 C.F.R. § 3.321(b).  The Court clarified the analytical steps necessary to determine whether referral for such consideration is warranted in Thun v. Peake, 22 Vet. App. 111 (2008).  A determination of whether the available applicable scheduler rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology first must be made by the RO or Board.  If the rating criteria are inadequate, the RO or Board must proceed to determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, there has been no showing that the Veteran's disability picture for left foot disability could not be contemplated adequately by the applicable scheduler rating criteria discussed above.  As was explained above, while higher ratings are available for the Veteran's disability, the preponderance of the evidence simply does not show that his symptomatology more closely approximated the criteria for higher ratings at during the identified period currently on appeal.  Thus, the rating upheld herein is adequate to rate the Veteran's disability under the applicable scheduler criteria.  For these reasons, referral by the RO to the Chief Benefits Director of VA's Compensation and Pension Service, under 38 C.F.R. § 3.321 is not warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

New and material evidence having been received, the claim for service connection for a bilateral knee disorder is reopened.  To this extent and this extent only, the claim is granted.

New and material evidence having been received, the claim for service connection for a bilateral ankle disorder is reopened.  To this extent and this extent only, the claim is granted.

Entitlement to a disability rating in excess of 10 percent for a left foot disability from May 25, 2005, to February 14, 2006, is denied.



REMAND

Unfortunately, a remand is required with respect to the Veteran's remaining claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 5103A; 38 C.F.R. § 3.159(c).
Initially, the Board notes that service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence, or in certain circumstances, lay evidence, of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Davison v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board notes that every Veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.   See 38 U.S.C.A. §§ 1111, 1132, 1137; 38 C.F.R. § 3.304(b).  Notwithstanding the provisions of 38 U.S.C.A. § 1132, the wartime provisions of 38 U.S.C.A § 1111 shall be applicable in the case of any Veteran who served in the active military, naval, or air service after December 31, 1946, including peacetime Veterans.  38 U.S.C.A. § 1137.

If a preexisting disability is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disability, but the Veteran may bring a claim for service-connected aggravation of that disability.  In that case, § 1153 applies and the burden falls on the Veteran to establish aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).

A preexisting injury or disease will be considered to have been aggravated during service when there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).

The presumption of aggravation applies only when pre-service disability increases in severity during service.  Beverly v. Brown, 9 Vet. App. 402, 405 (1996).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306- 07 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  However, if an increase is shown, the presumption of aggravation may be rebutted only by clear and unmistakable evidence that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a), (b).

Service Connection for Bilateral Knee Disorder

As discussed above, the Veteran's service treatment records show that he was noted to have bilateral genu valgus on the August 1969 enlistment report of medical examination.   A subsequent July 1970 service treatment record shows that he incurred a fall.  He was given a profile for bilateral genu valgus in September 1970.

In addition to the VA medical records showing that the Veteran has treatment for bilateral knee disorders, the claims file also includes the Veteran's and his siblings lay statements as to in-service injuries to his knees and a continuity of bilateral knee symptomatology following his separation from military service.  Here, the Board notes that lay statements, such as the Veteran and his siblings' reports of new onset and continuity of his bilateral knee symptomatology may be competent to support claims for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.159, 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Thus, the Veteran and his siblings' statements regarding the onset and continuity of his bilateral knee symptomatology must be given consideration in determining whether service connection is warranted for the claimed disorder.

The Board notes that the evidence of record is negative for a medical opinion regarding whether the Veteran's claimed bilateral knee disorder was caused or aggravated by his military service.  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  When medical evidence is inadequate, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.   Colvin v. Derwinski, 1 Vet. app. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  In this case, the Board finds that current medical evidence of record is inadequate as it does not address whether the Veteran's pre-existing bilateral knee disorder was aggravated by his military service.  As such, the Board finds that the Veteran should be afforded an appropriate VA examination to assess the nature and etiology of his current bilateral knee disorder to determine whether his condition was aggravated by or is otherwise related to his period of active service.


Moreover, it appears that not all of the Veteran's private medical records relevant to his bilateral knee claim have been associated with the claims file.  Specifically, his VA medical records reflect that he underwent surgery for his right knee at a private medical facility in November 2009.  Such records may prove beneficial to deciding the Veteran's claim.  Thus, on remand, the RO/AMC shall contact the Veteran and request that he identify the names, dates, and locations of all private medical facilities from which he received medical treatment for his bilateral knee disorder so that any outstanding records may be associated with the claims file.  

Service Connection for Bilateral Ankle Disorder

Having reopened the Veteran's service connection claim for a bilateral ankle disorder does not end the Board's inquiry.  Rather, it places upon VA the duty to assist the Veteran in the development of the claim, by conducting appropriate development efforts.

As noted above, during his April 2011 hearing, the Veteran provided sworn testimony that his bilateral ankle disorder began after he suffered a fall during his military service.  See Buchanan, 451 F.3d at 1337; see also Jandreau v. Nicholson, 492 F.3d 1372.  The Veteran's testimony not only addressed his in-service symptomatology, but also his continued bilateral ankle symptomatology following his separation from active duty.  In essence, the Veteran has provided an account in-service occurrence and symptomatology, within lay observation, which must be considered in the evaluation of his claim.  See Buchanan, 451 F.3d at 1337; see also Jandreau v. Nicholson, 492 F.3d at 1372.  What is more, competent medical evidence of record reflects currently diagnosed left ankle and right ankle disorders.  In light of the foregoing, the Board finds that a remand for an appropriate VA examination is necessary to determine if the Veteran's claimed condition was caused by, and/or is related to his military service.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).



Service Connection for Hepatitis C

By way of brief history, the claims file reflects that the Veteran filed a claim for service connection for hepatitis C in April 2009.  His claim was denied by way of a June 2010 rating decision.  Thereafter, the Veteran filed a Notice of Disagreement (NOD) as to the June 2010 rating decision in September 2010.  He reiterated his disagreement with the June 2010 rating decision during the April 2011 Board hearing.  To date, the Veteran has not been issued a Statement of the Case (SOC) for the issue of service connection for hepatitis C.  Under these circumstances,  the Board has no discretion and must remand this matter for issuance of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Increased Rating for Left Foot Disability from February 15, 2006

The Veteran claims that his service-connected left foot disability warrants an evaluation higher than the current assigned 10 percent rating.  Specifically, he claimed during the April 2011 Board hearing that his left foot disability had gotten worse since the last VA examination in August 2009, as he has more difficulty walking and standing.  Moreover, subsequent to the hearing, the Veteran submitted additional VA treatment records, which included evaluation and treatment of his left foot prior to and after the most recent VA examination dated in August 2009.  As such, it does not appear that all of the Veteran's relevant VA medical records had been associated with the claims file at the time of the August 2009 VA examination.  Indeed, the August 2009 VA examination report indicated that the Veteran had not been seen for his left foot disability for the prior five years.  Thus, it is unclear whether the August 2009 VA examiner reviewed and considered the Veteran's VA treatment relevant to his left foot claim in conjunction with the examination.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).  Given this, and in light of the Veteran's contentions as to an increase in severity, the Board finds that an additional examination is warranted.  See Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to assist requires a medical examination when such examination is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall contact the Veteran and request that he provide the names of all private medical facilities and physicians who have treated him for his bilateral knee disorders.  In so doing, the Veteran must include the dates of said treatment at any of the identified facilities.  Any additional records identified by the Veteran that are not currently associated with the claims file must be obtained by the RO, following the receipt of any necessary authorizations from the Veteran, and must be associated with the claims file.
 
2.  The RO/AMC shall associate with the claims file any additional relevant VA medical records that may have since been produced.

3.  Thereafter, the RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed bilateral knee disorder.  The Veteran's claims file, to include a copy of this Remand, should be made available to the examiner for review.  All necessary studies and tests must be conducted.

The examiner is then directed to:

(a) Identify any left knee and right knee disorders found to be present;

(b)  Opine whether any pre-existing knee disorder increased in severity during the Veteran's period of active service (beyond the natural progression of the disease if applicable);

(c) Opine whether it is at least as likely as not (50 percent likelihood or greater) that any current left knee and right knee disorders were caused or aggravated by the Veteran's period of active service, to include any falls or injuries documented in the Veteran's service treatment records.

In rendering the requested opinions, the examiner must consider and discuss the Veteran's report of the onset of his bilateral knee pain while on active duty and a continuity of knee symptomatology following his separation from military service.  The examiner must provide a comprehensive report including a complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  If the examiner is unable to provide an opinion without resort to mere speculation, he or she should so indicate and fully explain why an opinion cannot be rendered.

4.  The RO/AMC shall schedule the Veteran for an appropriate VA examination in order to determine the nature, extent, and etiology of the claimed bilateral ankle disorder.  All indicated tests or studies deemed necessary for an accurate assessment should be conducted.  The claims file and a copy of this Remand must be made available to the examiner.

The examiner must identify all left ankle and right ankle disorders found to be present.  For all diagnoses made, the examiner must offer an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any diagnosed left ankle and right ankle disorder is related to the Veteran's military service, to include any falls or injuries documented in the service treatment records.  In providing the requested opinions, the examiner must acknowledge and discuss the Veteran's competent statements as to a continuity of bilateral ankle symptomatology since his military service.

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinions cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.

5.  The RO/AMC shall schedule the Veteran for an appropriate VA examination to determine the current severity of his service-connected left foot disability.  The Veteran's claims folder, to include a copy of this Remand, must be reviewed by the examiner in conjunction with the examination.    Any appropriate evaluations, studies, and testing deemed necessary by the examiner must be conducted at this time, and included in the examination reports.  

The examiner must identify and completely describe all current symptomatology.  Specifically, the examiner must discuss all findings in terms of the Schedule of Ratings - The Foot, 38 C.F.R. § 4.71a, Diagnostic Codes 5276- 5284.  The pertinent rating criteria must be provided to the examiner.  

The examiner must clearly outline the rationale and discuss the medical principles involved for any opinion expressed.  It is requested that the examiner consider and reconcile any additional opinions of record or any contradictory evidence regarding the above.  If the requested medical opinions cannot be given, the examiner should state the reason why.  If an opinion cannot be provided without resorting to speculation, such should be indicated, with a clear explanation of this position.

6.  The RO/AMC shall review the Veteran's claims file and determine whether any additional development is warranted with respect to the claim of entitlement to service connection for hepatitis C.  If further action is required, it shall be undertaken prior to further claims adjudication.  The RO/AMC shall then issue a Statement of the Case in compliance with Manlicon, supra.  If, and only if, the Veteran perfects an appeal, shall the RO/AMC return this issue to the Board for appellate consideration 

7.  The RO/AMC shall readjudicate the Veteran's claims on appeal, specifically:  service connection for bilateral knee and bilateral ankle disorders; and an increased rating for a left foot disability.  If the benefits sought on appeal remain denied, provide the Veteran and his representative with a Supplemental Statement of the Case and provide an opportunity to respond thereto.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition. 


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


